PALMER, J.,
concurring. I agree with the majority opinion, as far as it goes. In my view, however, we *667should take the opportunity presented by this case to address two impoitant issues not reached by the majority, namely, whether the state has a legally cognizable interest in preserving the life of a patient who rejects routine, lifesaving medical treatment and, if so, whether the patient’s right of bodily self-determination nevertheless outweighs the state’s interest in saving the patient’s life.1
I agree with the majority that although the hospital has standing in its own right to invoke the court’s jurisdiction, the hospital cannot properly raise whatever interest the state itself may have in seeking to compel an unwilling patient to undergo a routine, lifesaving medical procedure. It seems to me, however, that the state’s interest in preserving the life of an otheiwise healthy patient who refuses to submit to a lifesaving procedure may well be greater than a health care provider’s interest in administering such treatment; indeed, the trial court relied solely on the state’s interest in granting the hospital’s request for an injunction authorizing it to administer a blood transfusion to Vega.2 In view of the state’s apparent interest, I would ask the attorney general to appear and to participate in this appeal as an amicus curiae on behalf of the state of Connecticut.3
*668Because nothing that we decide in this case can change the fact that Vega has already undergone an involuntary blood transfusion, the case is technically moot; we have jurisdiction over this appeal only because the issues presented herein are both “capable of repetition, yet evading review” and of public importance. Thus, we granted Vega’s petition for certification to provide guidance to health care providers, trial judges and others who may be required to decide, invariably in urgent circumstances, whether routine, lifesaving medical treatment may be administered to a patient who does not want it. By declining the opportunity to address the issue of the state’s interest in such a case, we leave unanswered — without good cause, in my judgment — a question that is central to the fundamental issue presented by this appeal and one that was raised both in the trial court and on appeal.
Practical considerations militate strongly in favor of addressing the issue of the state’s interest that the majority chooses to reserve for another day. In light of today’s decision, health care providers are entitled to presume that they are obligated to honor the wishes of a competent, adult patient who, with a full understanding of the consequences, chooses to reject a routine, lifesaving medical procedure. In such circumstances, if the hospital is not apt to perceive a need for court authorization or intervention before assenting to the patient’s wishes, the state is unlikely to have the opportunity to assert its interest in saving the patient’s life before it is too late for the state to do so. Moreover, if the Superior Court were to be called upon to consider the matter, there is no reason to assume that the state would be afforded timely notice of a hearing, especially if, as here, emergency circumstances necessitate an immediate decision before all interested parties are *669available. And if the state were to receive timely notice and promptly sought to intervene, the trial court would be required to decide, under severe time constraints and without any guidance from this court, first, whether the state should be granted party status, and second, whether the state’s interest in preserving the patient’s life may be found to outweigh the patient’s interest in bodily self-determination.4
Because there is strong reason to address the issue of the state’s interest and no sound contrary reason, I would do so after consideration of the state’s position and any response thereto by the parties to this case. Such a course would enable us to provide much greater guidance to those who may be called upon in the future to decide the extraordinary, and wrenching, questions raised by this case.

 As the majority notes, the questions that we originally certified would have required us to reach these issues; see footnote 1 of the majority opinion; which have never been resolved by this court. See footnote 4 of the majority opinion.


 '‘Four compelling state interests appear to have been commonly identified by courts and commentators in such decisions: (1) the preservation of life; (2) the prevention of suicide; (3) the protection of innocent third parlies; and (4) the maintenance of the ethical integrity of the medical profession.” McConnell v. Beverly Enterprises-Connecticut, Inc., 209 Conn. 692, 716, 553 A.2d 596 (1989) (Healey, J., concurring). The trial court concluded that the state’s interests in preserving life and protecting innocent third parties outweighed Vega’s interest in refusing the blood transfusions.


 It is not uncommon for this court to request the submission of amicus briefs, and we have previously asked the state to do so. See, e.g., Associated *668Investment Co. Ltd. Partnership v. Williams Associates IV, 230 Conn. 148, 151 n.2, 645 A.2d 505 (1994).


 The majority’s assertion to the contrary notwithstanding, jurisprudential considerations counsel our consideration of the issue of the state’s interest in preserving the life of a person who rejects routine, lifesaving medical treatment. In concluding that we should not invite the state to appear as amicus curiae, the majority relies exclusively on the fact that we have not previously adjudicated “the merits of a nonparty’s interests based solely on that person’s or entity’s participation as an amicus curiae.” See footnote 10 of the majority opinion. The majority’s position elevates form over substance. Although I can conceive of no reason why either the hospital, Vega or the state would object to the state’s participation in this appeal as amicus curiae — and the majority has identified none — the parties and the state would be free to raise any such objection for our consideration. Moreover, the facts are not in dispute, the question of the state’s interest is an important one, and the public interest would be better served by deciding the issue. I see no reason why we should not seek to do so.
Finally, there is no merit to postponing consideration of the question until the state is able to participate as aparty in a similar future case. As previously indicated, the question of the state’s interest is likely to arise in emergency circumstances not conducive to deliberative decision-making. In my judgment, therefore, it would be far wiser for us to address the issue now so that we may provide guidance to those who, in the future, will be confronted with a case like this one.